Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolter et al (7510729).
Kolter, col. 3, teaches 
a film coating and have controlled, pH-independent release, where the film coating comprises 
(A) 10-99% by weight of polyvinyl acetate, 
(B) 1-50% by weight of at least one polymer selected from the group consisting of lipophilic water-insoluble polymers, acid-insoluble polymers and alkali-insoluble polymers, and 
(C) 0-50% by weight of other pharmaceutically acceptable aids,
and the total of components (A), (B) and (C) is 100% by weight.
Kolter, col. 5, teaches suitable water-insoluble lipophilic polymers are ethylcellulose. 
Kolter, col. 6, teaches coagulation of dispersions on mixing can also be avoided or at least reduced by addition of surface-active substances.
Sodium stearate in the amount of .2 to 20 wt% can act as a surface active substance. 
Sodium stearate as taught by Kolter reads on at alkali metal fatty acid salt as claimed in claim 1. 
The coatings may additionally comprise water-soluble substances which may be of low or high molecular weight.
Examples of high molecular weight substances which can be employed are: cellulose. 
Both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 
The composition comprising (B) 1-50% by weight of ethylcellulose reads on the film forming polymer as claimed in claim 1. 

Regarding claim 2, Kolter, col. 7, teaches other conventional coating ingredients which can be used are:
Stearic acid or antifoams. 
Stearic acid as taught by Kolter reads on diluents as claimed in claim 2. 

Regarding claims 4-5, both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 

Regarding claim 6, Kolter, col. 7, teaches other conventional coating ingredients which can be used are:
Non-sticking agents such as magnesium stearate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate magnesium stearate in an amount to obtain non-sticking properties without compromising the integrity of the composition. 

Regarding claim 8, Kolter, col. 6, teaches it is surprisingly possible to produce excellent films with these components, despite their incompatibility as dispersion, if the two dispersions have been sprayed through separate spray nozzles onto shaped articles. Coagulation of the fine dispersion particles thus takes place directly on the Sur face on the shaped articles to be coated. Such film coatings show no signs of any separation of polymer constituents; they are smooth, glossy, resistant to abrasion and exceptionally mechanically stable. Coagulation of dispersions on mixing can also be avoided or at least reduced by addition of surface-active substances.

Regarding claim 13, Kolter teaches both cellulose and sodium stearate are pharmaceutically acceptable aids and therefore can be present in total of 0-50%. 
Therefore, if sodium stearate is present in the amount of .2-20 wt%, the cellulose is present in the amount of 30-49.2 wt% in the coating composition. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cao Kolter et al (7510729) as applied to claim 1 and further in view of Komuro et al (5123962). 
Although Kolter teaches cellulose, Kolter does not teach the particle size of this cellulose. 
Komuro teaches a finely divided suspension of cellulosic material. 
Komuro, abstract, teaches a suspension comprising a dispersing medium containing at least 2% by weight of a fine particles of cellulosic material having a 50% cumulative volume diameter of from 0.3 to 6 microns, wherein a cumulative volume ratio of those particles having a diameter of not more than 3 microns is at least 25% is disclosed. 
Komura, col. 6, teaches where the particles have a large size, for example, in the case of the suspension obtained by stirring dehydrated microcrystalline cellulose in a homo-mixer, a 50% cumulative volume diameter is between 15 microns and 19 microns. Such a suspension easily undergoes sedimentation upon being allowed to stand. In contrast, the suspension of the present invention is so stable that it suffers from neither sedimentation nor a phenomenon of water release. This is because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together, and such a structure keeps embracing a relatively high water content as can be seen from the abovementioned high water retention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 50% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the cellulose as taught by Kolter as the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 90% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Kolter to further ensure the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (JP5162141, English translation). 
Cao teaches a film coating composition. 
Cao teaches the film coating composition of the present invention contains (A) hydroxypropyl methylcellulose, (B) polyethylene glycol and (C) talc.
Cao teaches the content of hydroxypropyl methylcellulose in the composition for film coating of the present invention is 5 to 80% by mass based on the total solid content of the composition. 
Cao teaches the content of polyethylene glycol in the composition for film coating of the present invention is 0.22 to 1.25 parts by mass, preferably 0.25 to 1.0 parts by mass, and particularly preferably 0.4 to 1.0 parts by mass with respect to 1 part by mass of hydroxypropyl methylcellulose.
Cao teaches the film coating composition of the present invention may, for example, be added with additives such as plasticizers, coatings, dispersants, anti-spauring agents. 
Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 2, Cao teaches antifoams can be included in the composition. 

Regarding claim 3, Cao teaches the film coating composition of the present invention contains (A) hydroxypropyl methylcellulose, (B) polyethylene glycol and (C) talc.

Regarding claim 4, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claims 5-6, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less.

Regarding claim 8, Cao teaches the solution is prepared by dissolving and suspending in purified water, lower alcohols such as ethanol, or a mixture thereof. The coating solution is preferably adjusted so that the solid content is usually 1 to 50% by mass. 
The coating solution with water as taught by Cao reads on an aqueous dispersion as claimed in claim 8. 

Regarding claim 13, Cao teaches specific examples of the coating agent include calcium stearate or stearic acid magnesium (magnesium stearate) in the amount of 40% by mass or less. 
Cao teaches specific examples of a dispersant is crystalline cellulose in the amount of 25% by mass or less. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (JP5162141, English translation) as applied to claim 1 and further in view of Komuro et al (5123962). 
Although Cao teaches crystalline cellulose, Cao does not teach the particle size of this cellulose. 
Komuro teaches a finely divided suspension of cellulosic material. 
Komuro, abstract, teaches a suspension comprising a dispersing medium containing at least 2% by weight of a fine particles of cellulosic material having a 50% cumulative volume diameter of from 0.3 to 6 microns, wherein a cumulative volume ratio of those particles having a diameter of not more than 3 microns is at least 25% is disclosed. 
Komura, col. 6, teaches where the particles have a large size, for example, in the case of the suspension obtained by stirring dehydrated microcrystalline cellulose in a homo-mixer, a 50% cumulative volume diameter is between 15 microns and 19 microns. Such a suspension easily undergoes sedimentation upon being allowed to stand. In contrast, the suspension of the present invention is so stable that it suffers from neither sedimentation nor a phenomenon of water release. This is because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together, and such a structure keeps embracing a relatively high water content as can be seen from the abovementioned high water retention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 50% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Cao as the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a 90% cumulative volume diameter of from 0.3 to 6 microns as taught Komura of the crystalline cellulose as taught by Cao to further ensure the suspension is so stable that it suffers from neither sedimentation nor a phenomenon of water release because the fine particles of a cellulosic material and relatively high water are homogeneously and stably mixed together. 

Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 
Applicant argues the compositions of Kolter include polyvinyl acetate as an essential ingredient; however, by the previous amendment, polyvinyl acetate was excluded from the Markush group of film— forming polymers recited in present claim 1.
Examiner respectfully traverses. 
Although polyvinyl acetate is excluded from the Markush group of film forming polymers, ethylcellulose as taught by Kolter meets the film forming polymer of the Markush group as claimed in claim 1. 
Further, claim 1 is a comprising claim and therefore can include additional components such as polyvinyl acetate. 
Additionally, Kolter does not disclose any compositions comprising from 10% to 50% by weight of a whitening filler devoid of titanium dioxide comprising at least one alkali metal or alkaline earth metal fatty acid salt and at least one cellulose compound chosen from cellulose, cellulose powder, microcrystalline cellulose or a mixture of these components.
Applicant further argues in contrast, Kolter at column 7, line 3 expressly contemplates the use of titanium dioxide when a whitening pigment is needed.
To the contrary, Cao expressly contemplates the use of titanium dioxide in its compositions, as can be seen in Example 12 set forth in the English translation.
Examiner respectfully traverses. 
Kolter, col. 7, teaches other conventional coating ingredients which can be used are: pigments such as, for example, titanium dioxide, iron oxides, lacked dyes, water-soluble dyes. 
Therefore, titanium dioxide is merely one of the embodiments of Kolter and other pigments such as iron oxide or lacked dyes can be used as the pigments instead of titanium dioxide in Kolter. Therefore, Kolter does meet the claimed whitening filler devoid of titanium dioxide as claimed in in the instant claims. 
Applicant further argues to the contrary, Cao expressly contemplates the use of titanium dioxide in its compositions, as can be seen in Example 12 set forth in the English translation.
Examiner respectfully traverses. 
Cao teaches it is preferable to add a colorant to the film coating composition such as, asenyakutannin powder, turmeric extract, yellow ferric oxide, Opaspray K-1-24904, orange essence, brown iron oxide, carbon black, caramel, carmine, carotene solution, β-carotene, licorice extract, gold leaf , Black iron oxide, light anhydrous silicic acid, titanium oxide, iron sesquioxide, and/or edible blue No. 1. 
Cao further teaches specific examples of the coating agent include ethyl acrylate / methyl methacrylate copolymer dispersion, light anhydrous silicic acid-containing hydroxypropyl cellulose, light liquid paraffin, whale wax, crystalline cellulose, hydrogenated oil, synthetic aluminum silicate, synthetic wax, high glucose water candy, hard wax, succinated gelatin, wheat flour, wheat starch, rice starch, cellulose acetate, vinyl acetate resin, cellulose acetate phthalate, saran beeswax, titanium oxide, and and/or magnesium oxide. 
Cao further teaches specific examples of the dispersant include aminoalkyl methacrylate copolymer RS, gum arabic, gum arabic powder, propylene glycol alginate, ethanol, oleic acid, carboxyvinyl polymer, titanium oxide, dioctylsodium sulfosuccinate, and/or sucrose fatty acid ester. 
Therefore, titanium dioxide as a colorant, coating agent and/or dispersent is merely one of the embodiments of Cao and other colorants such as gold leaf or Black iron oxide, coating agents such as ethyl acrylate / methyl methacrylate copolymer dispersion or a light anhydrous silicic acid-containing hydroxypropyl cellulose and dispersants such as aminoalkyl methacrylate copolymer RS or gum Arabic can be used as the colorant, coating agent and/or dispersant instead of titanium dioxide in Cao. 
Therefore, Cao does meet the claimed whitening filler devoid of titanium dioxide as claimed in in the instant claims. 
Further, applicant argues Cao is moreover concerned with the glossiness of its coatings rather than their whiteness. The talc utilized by Cao to achieve a high gloss coating is not a whitening filler, as is further evidenced by the discussion in the paragraph bridging pages 3 and 4 of the present specification, which highlights the unsuitability of talc as a replacement for titanium dioxide as a whitening agent.
Examiner respectfully traverses. 
As stated above, titanium dioxide as a colorant, coating agent and/or dispersent is merely one of the embodiments of Cao and other colorants such as gold leaf or Black iron oxide, coating agents such as ethyl acrylate / methyl methacrylate copolymer dispersion or a light anhydrous silicic acid-containing hydroxypropyl cellulose and dispersants such as aminoalkyl methacrylate copolymer RS or gum Arabic can be used as the colorant, coating agent and/or dispersant instead of titanium dioxide in Cao. 
Therefore, Cao teaches embodiments that do not include titanium dioxide and therefore are not replacing titanium dioxide. The instant claims do not teach replacing titanium dioxide with talc. 
Therefore, the combination of  calcium stearate or stearic acid magnesium (magnesium stearate) with crystalline cellulose as taught by Cao meets the whitening agent devoid of titanium dioxide as claimed in claim 1. 
Applicant further argues the foregoing feature of claim 1 is of course one of the principal features of novelty of the claimed compositions, and reflects the present inventors’ discovery that the claimed compositions unexpectedly make it possible to obtain a white, opacifying and light-stable coloring, after deposition at the surface of a dry form, while not containing titanium dioxide. 
Examiner respectfully traverses. 
Further, evidence and specific data is needed to demonstrate unexpected results. 
Both Kolter and Cao teach embodiments that are devoid of titanium dioxide and therefore meet the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US3396129 teaches fire-retardant paint formulations with water-resistant, carbonific polyurethanes and polyhaloalkyl phosphates.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/21/22